DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Omura (US 5,408,837).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A method for controlling a fan of a dehumidifier, the method comprising: transitioning a compressor from off to on;  5setting a fan speed to a default value; waiting a first predetermined amount of time; after waiting the predetermined amount of time, performing a first step of obtaining: an ambient temperature; an exhaust temperature; and  10a delta temperature comprising a difference between the ambient temperature and the exhaust temperature; after performing the first step, determining whether the delta temperature is within a delta temperature range; if the delta temperature is within the delta temperature range:  15waiting a second predetermined amount 
Omura teaches an air conditioner (Omura, Title) which features a startup control sequence (Fig. 4) which features starting the compressor (S1, Fig. 4, col. 1, lines 63-68), detecting outdoor air temperature (S2, Fig. 4, S5, col. 5, lines 1-10), setting fan speed according to the compressor speed (S4, Fig. 4), and determining the difference between the measured outdoor air temperature and a stored outdoor air temperature for reference, and seeing whether the difference is greater than 7 deg C (see S7, Fig. 4, col. 5, lines 19-34). However, Omura completely lacks the control sequences recited in claim 1, such as:
if the delta temperature is within the delta temperature range:  15waiting a second predetermined amount of time; and after waiting the second predetermined amount of time, proceeding back to the first step; if the delta temperature is not within the delta temperature range, proceeding to a second step, the second step comprising determining an adjusted fan speed using the delta 20temperature; determining whether an evaporator temperature is less than a predetermined temperature; if the evaporator temperature is not less than the predetermined temperature, proceeding to a third step, the third step comprising setting the fan speed to the determined 25adjusted fan speed; if the evaporator temperature is less than the predetermined temperature: proceeding back to the first step if the determined adjusted fan speed is negative with respect to a current fan speed; and proceeding to the third step if the determined adjusted fan speed is positive 30with respect to the current fan speed; and after performing the third step, proceeding back to the first step after waiting the second predetermined amount of time.
Further, while Omura teaches similar start up methods as recited in claim 1, Omura does not teach: obtaining: an exhaust temperature; and 10a delta temperature comprising a difference between the ambient temperature and the exhaust temperature. Omura teaches determining the difference between the outdoor temperature and a stored outdoor temperature reading from a memory in the system. 
Thereofre, the modification would not be obvious in the Examiner’s opinion, and the independent claims would not be obvious to modify the prior art to have the claimed invention without improper hindsight of independent claims 1, 9, and 15, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763